DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to the amendment filed 4/5/2021.  Claims 1, 6 and 9 are pending of which Claim 1 was amended and Claim 9 added.  Claims 2-5 and 7-8 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 4/5/2021.  
Claim Rejections - 35 USC § 112(a)
Claims 1, 6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding Claims 1, 6 and 9, Claim 1 recites “. . . based on a total weight percent of the inorganic binding agent . . .” and “. . . based on a total weight percent of the function filler . . .”  Also Claim 9 recites “based on the total weight percent of the function filler.”  The substitute specification, claims, and abstract filed 7/24/2020 as with the specification, claims and abstract filed with the 04/05/2021 with a certificate of translation for the English translation of the certified copy of the Korean priority application 10-2014-0128332 describes at page 6, last paragraph  The inorganic binding agent according to the present disclosure is added in order to ameliorate the coated film in terms of the mechanical properties such as durability and wear resistance, chemical properties such as corrosion resistance and heat conductivity and may contain 30 to 50wt% of a silane compound and 50 to 70wt% of an inorganic binder, wherein the inorganic binder may be a mixture of one or more of silica sol, alumina sol and zirconia sol.  Also described at page 4, third full paragraph is a silicone fluid that may be loaded by 40 to 60wt% in 40 to 60wt% of the functional filler, and in the paragraph bridging pages 9-10 preferably, the silicone fluid may be loaded by 40 to 60wt% in 40 to 60wt% of the functional filler, where the nonstickability of the heating kitchen utensil may be deteriorated when the content of the silicone fluid to be loaded in the functional filler is less than the range whereas, when being more than the range, the adhesion of the nonstick ceramic coating layer may decrease as the silicone fluid loaded in the functional filler leaks off the pores of the functional filler to a large quantity These written descriptions are not of a genus of based on a total weight percent of the Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  In accordance with MPEP § 2164.04  I Applicant has not pointed out 
Claim Rejections - 35 USC § 112(b)
Claims 1, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1, 6 and 9, Claim 1 recites “. . . a functional filler consisted consisting of 40-60 wt% of a porous material and 40-60 wt% of a silicone fluid based on a total weight percent of the function filler . . .”  This recitation is vague, unclear and indefinite whether the “function filler” is a part of or different from the “functional filler”.   
Claim 9 recites “. . . wherein, in the functional filler, 50 wt% of the porous material is filled with 50 wt% of the silicone fluid based on the total weight percent of the function filler.  This recitation is vague, unclear and indefinite whether the “function filler” is a part of or different from the “functional filler” of Claim 1 from which Claim 9 depends.  Also the recitation is vague, unclear and indefinite whether only half of the porous material is filled with 50 wt% of the silicone fluid even when 60 wt% of silicone fluid is filled in the porous material.    
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 9 recites “. . . wherein, in the functional filler, 50 wt% of the porous material is filled with 50 wt% of the silicone fluid based on the total weight percent of the function filler.  However Claim 1 from which Claim 9 depends already has porous material filled with 40 to 60 wt% of silicone fluid so 50 wt% of that silicone fluid would only give an amount of silicone fluid of 20 wt% which is outside the range of 40 t0 60 wt%.  

Claim Rejections - 35 USC § 103
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20050072928, Park evidenced by CAS Registry Number: 14832-91-8, Scifinder 2020 hereinafter “RN 14832-91-8” in view of KR 10-0895052, Eom cited by Applicant with a copy of the abstract in English further in view of U.S. 2005/0208272, Groll further in view of U.S. 2006/0079620, Greene et al. (hereinafter “Greene”) evidenced by SciFinder CAS Registry Number: 508178-37-8 (hereinafter “RN”) and evidenced by U.S. 2009/0162592, Baikerikar et al. (hereinafter “Baikerikar”) and further in view of JP08-253625Yamakawa et al.evidenced by SciFinder Accession Number: 1998:277275 for JP10113290 (hereinafter “Acc No. 1998:277275”)
For KR 20050072928 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Park”.  
For KR 10-0895052 the entire English machine translation was retrieved by the examiner from the Korean Patent Information Online Network at the website http://kposd.kipo.go.kr:8088/up/kpion/, which translation will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Eom”.  
For JP08-253625 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Yamakawa”.  
Regarding Claims 1 and 6, Park discloses in the entire document particularly the first line of pg. 1 of 4, 1st full ¶ of pg. 2 of 4, and claims non-stick and easy cleaning ceramic coating agent with enhanced non-sticking ability with hydrolysis of one or more silanes or oligomers derived therefrom in the presence of one or more compounds selected from the group consisting of silicon oxide (SiO2) particles of predetermined micron size and 65 to 78 wt.% of the polycondensed inorganic solution {i.e. reading on st full ¶ pg. 3 of 4), evidenced by RN14832-91-8, as silica for improving the physicochemical properties of the coating film, 1 to 2 wt.% of pigments for coloring, and a silicone-based material that can supplement slip and wear resistance.  An inorganic ceramic coating composition obtained by adding 2-15 wt.% of an oil polymer which is the silicone polymer as a silicone-based material from page 3 of 4 last 2 lines of the 2nd full ¶ and first 3 lines of the next ¶.  From the Example ¶ bridging pgs. 2-3 of 4 the coating composition comprises at least one silane or an oligomer derived therefrom from silicon oxide (SiO2) particles having a predetermined size of micron 10 to 19 wt.% of a functional filler for hydrolyzing and condensation polymerization in the presence of the at least one compound selected from the group consisting of to improve the physicochemical properties of the coating film, in 65 to 78 wt.% of the polycondensed inorganic solution.  The inorganic solution is prepared by mixing 30-50 parts by weight of silica sol with respect to 100 parts by weight of one selected from methyltrimethoxysilane or tetraethoxysilane, for example.  From the 2nd full ¶ of pg 2 of 4, the silane has a formula RnSi (OR')4-n: an alkoxy silane wherein R = alkyl group is a methyl group, an ethyl group, a phenyl group, and R' = methyl group, an ethyl group and phenyl groups, where in the above formula, OR' is a hydrolyzable alkoxy group, hydrolyzed by water or water in the air and adsorbed moisture on the surface of the material to generate silanol groups (Si-OH) {i.e. reading on the silane compound of the pending claims}.  When the methyltrimethoxysilane and tetraethoxysilane are mixed to prepare a binder, the ratio of methyltrimethoxysilane and tetraethoxysilane is 2: 1 (preferably 33 to 47 wt.% vs. 17). ~ 23wt%) to prepare a mixture. At this time, when the nd full ¶ of pg.3 of 4 at least one functional filler selected from potassium titanate or alumina in 65 to 78 wt.% of the inorganic solution in order to increase the physicochemical characteristics of the coating film in the inorganic solution formed by binding the binder and the silica sol to each other through the manufacturing process.  Park divulges at the last ¶ of pg. 4 of 4 that the coating agent can be applied to food cookers like (rice cookers, frying pens, etc. {i.e. reading on kitchen utensil for Claim 6}.  
Although Park discloses the amount of functional filler of alumina or amethyst at 10 to 19 wt% and the amount of pigment from 1 to 2 wt%, Park also discloses the polycondensed inorganic solution {i.e. inorganic binding agent) in an amount from 65 to 78 wt % of the coating.  With an inorganic binding agent at 65 wt% to 78 wt% as a basis for 100 parts by weight for the amount of functional filler of 10 to 19 wt%, then at 65wt% 10wt% x 100 parts by weight/65 wt% gives the parts by weight of 15.4 for the filler.  Likewise for the inorganic binder agent at 78 wt% then for 19 wt% of filler, the parts by weight of filler based on 100 parts by weight of binder is 19wt% x 100 parts by weight/78 wt% giving 24.4 parts by weight of filler.  This gives a range of functional filler from 15.4 to 24.4 parts by weight relative to 100 parts by weight of the binder.  Similarly for the pigment 1 to 2 wt% gives 1.5 to 2.5 parts by weight of pigment for 100 parts by weight of binder.  This range of parts by weight for pigment reads on the claimed range of 1 to 16 parts by weight of pigment.  The range of parts by weight (“ppw”) of filler from 15.4 to 24.4 based on binder is slightly above the claimed range of pending claim 1 from 
Park does not expressly disclose: i) higher amounts of silica-sol with the silane in the inorganic solution, ii) a ceramic powder, or iii) the functional filler is porous with the type of silicone oil in the pores. 
Eom discloses in the abstract an inorganic material ceramic coating composition which mixes functional filler, the ceramic powder and the additive like the melting point controlling agent with the inorganic binder consisting of the silane compound and silica sol and the mixture of the zirconia sol and alumina sol and it forms the inorganic material ceramic coating film and in that way it heightens the durability of the coating film and the heat resistance because it forms the excellent sintered density in the low temperature and it improves the surface hardness of the coating film and in addition it improves the corrosion resistance and can increase the thermal conductivity in the heating and have the effect that if the coating film is formed in pot" the skillet" the cavity assembly of the microwave oven" the grill" including" all kinds of the cookers or the daily supplies" {i.e. heating kitchen utensil for Claim 6} the construction material" the health support apparatus etc. using this kind of the inorganic material ceramic coating composition " the physical property of the coating film is increased due to the high density and the reliability can be improved and it can be plasticized at the low temperature with the melting point controlling agent and the manufacturing cost can be saved.  An inorganic ceramic coating composition is as that for pending Claim 1 (See items 37 and 53}.  The inorganic binder contains the 40-50 parts of silane compounds represented by the formula 1 of RnSiX(4-n), the 20-25 parts of silica sol, the 15-20 parts of alumina sol and the 15-20 parts of zirconia sol by weight and mixture of the zirconia sol and the alumina sol (See item 2).  The amount for the mixture of sols would be 20-25 parts silica sol and mixture of zirconia sol and alumina sol of 15-20 +15-20 for a total for the inorganic binder of 50-65 parts by weight for a weight % based on the coating of 50-65 wt. % {i.e. within the range of Claim 1 at 65 wt%}.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
From item 9 " functional filler" and the additive like the ceramic powder are mixed with the inorganic binder consisting of the plan" and the mixture of the zirconia sol and alumina sol and the coating film is formed on the surface of the material. In that way the additive do to the subject which is to provide the 
From Item 11 for the silane X is the same as each other or it is different and it is the hydroxy group or a group that can hydrolyze and the radical R is the same as each other or it is different and hydrogen" and the alkyl group less than the carbon number 10 are shown and it has the inorganic material ceramic coating composition in which the silane in which the n is 0, 1 or 2 is used over one as the means for solving problems{i.e. also meeting the formula of pending Claim 1}.  Also Applicant admits in the specification as filed at page 2, line 19 to page 3 line 2:  “In order to resolve those problems inherited in the nonstick coating agent composites as described thus far, the present disclosure provides a nonstick ceramic coating composite using a functional filler by substituting the functional filler of the inorganic ceramic coating composite referred to in Patent Document 4 the patent of which was filed by the applicant of the present.”  Also from page 6, lines 5-11, that “ The nonstick ceramic coating composite according to the present disclosure may fall under Patent Document 4, INORGANIC CERAMIC COATING AGENT COMPOSITE (Korean Patent Registration No. 10-0895052) previously filed by the applicant of the present disclosure then thus registered and, more specifically, the nonstick ceramic coating composite that may include an inorganic binding agent, functional filler, ceramic powder and pigment may contain, in proportion to the weight of the inorganic binding agent, 7 
Eom divulges at item 81 that after the fabrication process (100) processes the material of the boards form and it manufactures with the shape including the daily supplies like all kinds of the cooking equipment like the microwave oven" grill" pot" the skillet etc. or the heater" electric fan" refrigerator" iron etc." the construction material" the health support apparatus" the industrial supplies etc. the degreasing process (101) removing all kinds of the contaminants adhered on the surface of the materials is performed.  From item 39 the inorganic binder is the durability of the coating film" and the amount of mixing of the inorganic binder the chemical property like the mechanical property like the abrasion resistance and corrosion resistance and thermal conductivity are improved are the be desirable it is 100 parts by weight.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III from Park to have a non-stick ceramic coating composite comprising 65-78 wt.% of an inorganic solution obtained by the hydrolysis and polycondensation of at least one silane or an oligomer derived 
Although Park as modified with Eom discloses a ceramic coating composition with silica as a functional filler and the advantages of silicone based oil polymer for non-stick kitchen supplies, Park as modified does not expressly disclose ceramic coating composition with pores filled with silicone.   
Groll discloses in the abstract and at ¶s 0008, 0023, 0025, 0028 and 0032 a non-stick surface comprising a porous, hard metal-ceramic coating, such as one of titanium oxide (TiO), chromium oxide (CrO), titanium alumina (Ti--Al2O3), 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III from Park as modified with Eom to have a non-stick ceramic coating composite comprising 65-78 wt.% of an inorganic solution obtained by the hydrolysis and polycondensation of at least one silane or an oligomer derived from the silane, at least one compound selected from the group consisting of a silicon dioxide powder {i.e. silica-sol}; a result effective variable of 15.2 to 24.4 ppw based on the 100 ppw binder of a functional filler, 1.5 to 2.5 ppw pigment, silicone oil polymer and pigment with an inorganic binder, functional filler like SiO2, ceramic powder in an amount of 5 to 20 parts by weight of binder, silica sol, zirconia sol, and alumina sol for easy cleaning like that noted with silicone based oil polymer, as afore-described, where from Groll ceramic coatings with alumina like those of Park modified by Eom have interconnected pores in the ceramic coating as applied which are filled with liquid silicone for a non-stick surface motivated with a reasonable expectation of success to have the non-stick surface where liquefied silicone resin inert impregnated release agent preventing cooking oils and food particles from infiltrating into the pores of the metal -ceramic coating and, thus, preventing potential bacteria growth as for the composite of Claims 1, 6 and 9.
Park as modified by Eom and Groll discloses non-stick cooking surface like cookware with a ceramic coating having pores filled with silicone, however, modified Park does not expressly disclose porous ceramic coating with pores filled with a specific type of silicone in cookware having filler such as fumed silica which can absorb and release the silicone.  
Greene discloses in the abstract and at ¶ 0006 a silicone non-stick coating, products having these coatings, and methods for making the same, where in at least one embodiment, the coating comprises the cured product of silicone resin, silicone fluid, and durability agent for a non-stick coating for bakeware and cookware applications which can be relatively easily removed such as helping prevent bread based products from sticking to pans after being baked or cooked.  Greene divulges at ¶ 0010 that the silicone fluid used is a silanol functional linear polymer {i.e. hydroxyl silicone fluid for Claim 1} which can react with the other silicone resin(s) to increase the release properties. It is commonly understood that the use of silicone fluid linear polymer can increase surface defects in the film.  These defects can be classified as fisheye, cratering and/or orange peel.  However, the inclusion of a durability agent, especially those with high oil absorption, with the silicone resin(s) and fluid can adsorb the fluid.  This adsorbing effect can help eliminate the amount of free fluid in the coating (during the initial phase of drying), which decreases the amount of fluid available for causing surface defects while the coatings are still mobile. However, it is believed that the fluid is released upon baking and saturates the surface, resulting in a self-oiling or time release mechanism that enables the coating to 
In at least one embodiment, the durability agent comprises at least one of iron oxide, platelet mica (MICA 325), carbon black, precipitated silica, fumed silica(See ¶ 0026) {i.e. for Claim 1 species}, and ceramic spheres (zeeospheres)evidenced by Rn as silica-alumina ceramic microspheres where Baikerikar evidences that fillers of silicates, aluminas, zirconias, carbides, oxides, nitrides have high hardness (Mohs Hardness of greater than about 7) such as classes of fillers including alumina (e.g., alpha alumina), silica, zirconia, boron carbide, silicon carbide, cerium oxide, glass, diamond, aluminum nitride, silicon nitride, yttrium oxide, titanium diboride, aluminosilicates (i.e. " Zeeospheres" from 3M), titanium carbide, combinations thereof.  Greene teaches at ¶s 0024- 0025 that the linear silicone fluid comprises an alpha and omega silanol functional polydimethylsiloxane with a viscosity of -15,000-25,000 cps. The linear silicone fluid is a dimethyl fluid with silanol groups at each end of the polymer and has a functionality of about 0.1-0.3% OH groups.  
From ¶ 0018 based on the composition solids, the silicone resin can be in a wt. % from 15-70, while the silicone fluid is in a weight % of 0.25-20 and the durability agent like fumed silica is in a range of wt.% from 0.1 to 20.  Also the wt.% of silicone fluid of Greene of 0.25 to 20 wt.%.  Given this amount where for 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III from Park as modified to have a non-stick ceramic coating composite comprising 65-78 wt.% of an inorganic solution obtained by the hydrolysis and polycondensation of at least one silane or an oligomer derived from the silane, at least one compound selected from the group consisting of a silicon dioxide powder {i.e. silica-sol}; a result effective variable of 15.2 to 24.4 ppw based on the 100 ppw binder of a functional filler, 1.5 to 2.5 ppw pigment, silicone oil polymer and pigment with an inorganic binder, functional filler like SiO2, ceramic powder in an amount of 5 to 20 parts by weight of binder, where the ceramic coatings with alumina like those of Park as modified 
Park as modified does not expressly disclose that the silica is porous or the filler is zeolite.  
Yamakawa discloses in the abstract and at ¶s 0006 and 0013-0014 a water-repellent powder, its production and curable polymer to efficiently obtain a water-repellent powder capable of imparting a polymer with flexibility through its high dispersibility in the polymer, and to obtain a curable polymer composition capable of giving cured products excellent in flexibility for coatings.  The water-
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III from Park as modified to have a non-stick ceramic coating composite comprising 65-78 wt.% of an inorganic solution obtained by the hydrolysis and polycondensation of at least one silane or an oligomer derived from the silane, at least one compound selected from the group consisting of a silicon dioxide powder {i.e. silica-sol}; a result effective variable of 15.2 to 24.4 ppw based on the 100 ppw binder of a functional filler, 1.5 to 2.5 ppw pigment, silicone oil polymer and pigment with an inorganic binder, functional filler like SiO2, ceramic powder in an amount of 5 to 20 parts by weight of binder, where the ceramic coatings with alumina like those of Park as modified have interconnected pores in the ceramic coating as applied which are filled with liquid silicone for a non-stick surface, where the silicone of Park as modified .
Response to Arguments
Applicant’s arguments and amended claims filed 04/05/2021 have been considered are persuasive in regards to the previous rejection under 34 U.S.C. 112(a) but are otherwise not persuasive.    
Applicants traverse the rejection under 35 U.S.C. 103 and argue that for claim 1, Park does not disclose the 7-12 parts by weight of functional filler based on 100 parts by weight of inorganic binding agent.  
In response the amount of functional filler of Park is calculated on the basis of the amended claim of 100 parts by weight of the inorganic binding agent.  The range from Park of 15.4 to 24.4 parts by weight can be optimized for a nonstick coating as disclosed in Eom to an amount or 7-12 parts of a functional filler.  
Applicant argue that the Greene reference clears that 0.25 to 20 wt.% of silicon fluid of Green is not within the claimed range of 40 to 60 wt.% of the claimed silicon fluid.  Secondly, Applicants submit that the Office Acton held that "because 40 % or 7 is 2.8 wt.% and 60% of 12 is 7.2 wt. %", the Office Action calculated the number "7" and "12" based on "wt.%", rather than "parts by weight". (claim 1 recites "7-12 parts by weight of the functional filler").  Thirdly, Applicants contend although the Office Acton held that "wt. percentages of fumed silica durability agent and silicone fluid overlap the wt. % of the pending claims of 7 to 12 wt.% and 40 to 60 wt.%, the Office Action calculated the number "7" and "12" based on "wt.%", rather than "parts by weight". (claim 1 recites "7-12 parts by weight of the functional filler").  Lastly, Applicants argue that Greene requires, at least on embodiment, i) 0.1-20 wt% of durability agent (fumed silica), ii) 0.25-20 wt% of silicon fluid, and iii) 15-70 wt% of silicon resin, however, claim 1, in part, recites a functional filler consisting of 40-60 wt% of a porous material (e.g. fumed silica) and 40-60 wt% of a silicone fluid based on a total weight percent of the function filler".  Applicants conclude that Thus, since the mount of fumed silica and silicon fluid of Green is not within the claimed range, Green fails to teach or suggest the claimed functional filer.   Moreover, since the claimed functional filler consists of a porous material (e.g. fumed silica) and a silicon fluid, the silicon resin needs to be excluded by virtue of the transitional phrase, "consisting of". 
In response Applicants appear to equate a wt % of silicone fluid of Greene on a composition basis to a parts by weight basis based on 100 parts by weight of a component of the pending claim, i.e. inorganic binder agent.  However the rejection shows the calculation in that the 40 to 60 wt % in only a part of the 7-12 parts by weight 
Applicants argue in regards to the Yamakawa reference, firstly, although the Office Action held that the amounts of the 1-500 parts by weight for the composition overlap the 7-12 of functional filler and 40 to 60 wt. % of which is porous, the Office Action calculated the number "7-12" based on "wt.%", rather than "parts by weight".  Secondly, although the Office Action held that 1 to 100 vol % filled with silicone overlaps the 40 to 60 wt.% of the 40 to 60 wt.% of the 7 to 12 wt. % of filled porous functional filler, the Office Action calculated the number "7 to 12" based on "wt.%",  rather than "parts by weight".  Thirdly, Yamakawa is silent that "a functional filler consisting of 40-60 wt% of a porous material and 40-60 wt% of a silicone fluid based on a total weight percent of the function filler".  Lastly, although the Office Action (see page 22) held that a silicone cured product of Yamakawa can be in liquefied form, Yamakawa fail to teach or suggest specific species of the claimed silicone fluid, such as, methylphenyl silicone fluid, alkylaryl silicone fluid, hydrogen silicone fluid, amino silicone fluid, fluorosilicone fluid and hydroxyl silicone fluid.  
In response the above rejection recalculates the values considering the basis of 100 parts by weight of inorganic binder agent for the pending claims to applicants’ first and second arguments.  For Applicants third and last argument applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Modified Park including Greene discloses the 40-60 wt% and the type of silicone fluid.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787